In the Circuit Court of Lucas county, the judgment of the court of common pleas, in favor of Neubert and against Phillips in a suit brought to recover the possession of certain land, was reversed and the cause remanded for a new trial; and a proceeding in error, brought by Neubert against Phillips, is now pending in this court for a reversal of the judgment of the circuit court, and an affirmance of the common pleas; and the present application is for a stay of the judgment of the circuit court, until the final disposition of the proceeding in error here.
Held: that this is not the proper practice in a case of this kind; Schaeffer v. Marienthal, 17 Ohio St. 183, 188. That the plaintiff in error here should apply to the court, io which the cause has been remanded for further proceedings, for a continuance of the cause until the final disposition of the case on error in this court. The court to which the cause has been remanded, may, in the exercise of a sound discretion, so continue it; but if it does not, the party making the application may save his rights by excepting to the overruling of his motion.

Motion for supersedeas overruled.